{¶ 13} I have read State v. Bryant, Clark App. No. 2006CA19,2008-Ohio-2076, upon which the majority opinion relies. In it, we opine that after State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, "the trial court is no longer compelled to make findings and give reasons at the sentencing hearing. . ., nevertheless, in exercising its discretion, the court must carefully consider the statutes that apply to every felony case." Id., ¶ 20, quoting State v. Mathis, 109 Ohio St.3d 54,2006-Ohio-855, ¶ 38.
 {¶ 14} But I find nothing in State v. Bryant, supra, that requires some affirmative demonstration in the record that the trial court has carefully considered the statutes that apply to felony sentencing. Normally, the presumption of regularity requires us to presume, in the absence of something in the record to indicate to the contrary, that the trial court has followed the law. I would apply that presumption here. I would affirm. *Page 1